DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagasaki et al. (US Patent 6,317,156).
For claim 1:  Nagasaki et al. teaches a sheet cassette 30, 31 (see Fig. 11) configured to store a recording sheet 42 (see Fig. 11, tape considered a long sheet) and connectable to a printer 10, 16 (see Figs. 2 and 11, printer element 16 of device 10 receiving the cassette 30, 31, element 16 being clearly part of device 10 as seen in Fig. 2; in particular only the physical print head can be considered the printer), the sheet cassette comprising: a battery (see column 11, lines 15-20, battery is provided in the tape cassette main body 31 for powering the print operation); a storage 104 (see also Fig. 1, the memory, controller and cassette detection part being treated as part of the tape cassette, see column 6, lines 5-50) configured to store information to be printed by the printer 116, 117 (see Fig. 1, particularly data in 102, 114, 116, 117); a communication terminal 105 through which to perform communications between the sheet cassette and the printer (see Fig. 1, buffer 105 and connecting lines between 116, 117 130 enabling contact between the cassette and the printer); and an electrode terminal through which to supply electric power of the battery to the printer (see column 11, battery power must be transferred to the printer to power the printer operation, where this occurs is an electrode terminal of the cassette) and a control circuit 101, 104, 117 configured to transmit stored information to be printed by the printer 130 to the printer 130 via the communication terminal 105 based on a command received from a control circuit of the printer 116).
For claim 2:  Nagasaki et al. teaches the sheet cassette as claimed in claim 1, further comprising: a connector (see Fig. 11, the gaps, through which elements 25 communicate with the cassette) through which to perform communications with an information terminal, wherein the storage is configured to store information stored in the information terminal through the connector.
Nagasaki et al. teaches printing system comprising: a printer 130 including a first control circuit 116 (see Fig. 1); and a sheet cassette 30, 31 (see Fig. 11) configured to store a recording sheet 42 (see Fig. 11, tape considered a long sheet) and connectable to a printer 10, 16 (see Figs. 2 and 11, printer element 16 of device 10 receiving the cassette 30, 31, element 16 being clearly part of device 10 as seen in Fig. 2), the sheet cassette comprising a second control circuit 101, a battery (see column 11, lines 15-20, battery is provided in the tape cassette main body 31 for powering the print operation); a storage 104 (see Fig. 1), a communication terminal 105 through which to perform communications between the sheet cassette and the printer and an electrode terminal through which to supply electric power of the battery to the printer (see column 11, battery power must be transferred to the printer to power the printer operation, 101 is configured to transmit the information stored in the storage 104 to the printer via the communication terminal 105 based on a command transmitted from the first control circuit 116 to the second control circuit 101 (see Fig. 1) and the printer is configured to print the information transmitted from the second control circuit on the recording sheet fed from the sheet cassette (see column 6, lines 10-50).
For claim 4:  Nagasaki et al. teaches the printing system of claim 3 wherein the control circuit is configured to control the second control circuit based on the information received from an information terminal 114 (see column 6, lines 29-35).
For claims 6 and 7:  Nagasaki et al. teaches the sheet cassette of claim 1 and printing system of claim 3 wherein the information stored in the storage 104 is image data and the image data is to be printed by the printer (see column 6, lines 1-50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nagasaki et al. (US Patent 6,317,156).
Nagasaki et al. is relied upon to teach all of the components as applied in the rejection in section 35 U.S.C. 102 above.  The components 101, 104, 105 etc. (see Fig. 1, all of the 129 excepting the printer and the printer controller) can be considered to be outside of the sheet cassette.  However, the distinction between the claims and the prior art can be overcome be a rearrangement of parts.  It would have been obvious to one of ordinary skill in the art at time the invention was made to modify the invention of Nagasaki et al. by rearranging the controller components onto the sheet cassette as it allows for the sheet cassette to take up a larger part of the camera and printer and thus generally store more or larger substrates.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nagasaki et al. (US Patent 6,317,156) in view of Mussivand (US Patent 5,569,156).
For claim 5:  Nagasaki et al. teaches all of the limitations of claim 5 except that the printer comprises another battery and a receiving coil and the sheet cassette comprises a transmitting coil and that electric power of the battery is supplied to said another battery through the transmitting coil and the receiving coil to charge said another battery.  However, Mussivand teaches an exterior component to comprise an external battery 61 and an interior component to comprise another battery 45 and a receiving coil 47 (see Figs. 1 and 12) and the external component to include a transmitting coil 55 and the electric power of the battery 61 is supplied to the another battery through the transmitting coil 55 and receiving coil 47 to charge the another battery 45.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the cassette and printer of Nagasaki et al. and Kagawa to have the battery and second battery arrangement as taught by Mussivand for the purpose of having redundant and backup power supplies.
Response to Arguments
Applicant's arguments filed on December 20, 2021 have been fully considered but they are not persuasive. The rejection has been amended to overcome the amendments to the claims presented by Applicant.  The rejection under 35 U.S.C. 102 relies upon treating the sheet cassette as all of the structures outside of the printer and printer controller, but alternatively, the components outside of the physically removable sheet cassette can be rearranged to be placed upon the sheet cassette to allow for a larger sheet cassette construction.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID H BANH whose telephone number is (571)270-3851. The examiner can normally be reached M-F 12-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 2727663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID H BANH/Primary Examiner, Art Unit 2853